Case 9:17-cv-81261-WPD Document 91 Entered on FLSD Docket 03/20/2019 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

    ALL-TAG CORP.,                                    )
                                                      )
                   Plaintiff,                         )
                                                      ) Case No. 17 CV 81261-WPD
            v.                                        )
                                                      ) Judge William P. Dimitrouleas
    CHECKPOINT SYSTEMS, INC.,                         ) Magistrate Judge William Matthewman
                                                      )
                   Defendant.                         )


                    ALL-TAG’S RESPONSE TO CHECKPOINT’S MOTION FOR
                    EXTENSION OF TIME TO SUBMIT EXPERT DISCLOSURES

    I.    INTRODUCTION

          Checkpoint’s motion for a so-called “extension” of its time to submit expert disclosures

  is premised on the notion that there already is an expert discovery schedule when, in fact, there is

  not. Because there is no expert discovery schedule in place, Checkpoint does not need an

  “extension” and All-Tag has not missed any deadlines. The motion should be denied on this

  basis alone. Moreover, it is premature to set expert disclosure deadlines because Checkpoint has

  still not produced a significant amount of discovery demanded by All-Tag, including documents

  from key custodians and financial data. All of this, and more, is needed before our experts can

  develop opinions on issues such as relevant markets, competitive effects, and damages. The

  motion should be denied for this reason too.

    II.   THERE IS NO EXPERT DISCOVERY SCHEDULE AND
          ALL-TAG DID NOT MISS ANY DEADLINES
          Checkpoint argues that All-Tag has missed a deadline (supposedly March 11, 2019) for

  submission of expert disclosures. This argument is based on a discovery schedule that the parties

  had proposed, but the Court did not adopt. The rejected proposal contemplated that fact
Case 9:17-cv-81261-WPD Document 91 Entered on FLSD Docket 03/20/2019 Page 2 of 5



  discovery would end 9 months after entry of the Scheduling Order (February, 2019), followed by

  subsequent stages of expert discovery. (See D.E. 42 at 1.) Instead, the Court ordered that all

  discovery was to be complete by September 11, 2019. (D.E. 43 at 2.) The Order set no separate

  deadlines for expert discovery.

         It has been obvious to both parties since the Court’s Order that the proposed deadlines to

  which Checkpoint refers never took effect. Nor did other proposed deadlines, such as the

  completion of fact discovery in February, 2019.    At the November 30 Hearing on All-Tag’s

  motion to compel discovery, both sides acknowledged that discovery ended in September, 2019.

  Until now, Checkpoint has never argued that a proposal the court had declined to adopt

  nonetheless governed the proceeding. (D.E. 76 at 8:11-13; 35:1-6). Thus, Checkpoint’s

  argument should be rejected out of hand.


    III. IT IS PREMATURE TO SET AN EXPERT DISCOVERY SCHEDULE
         Checkpoint asks the Court to set the deadline for affirmative expert reports to July 3,

  2019 with rebuttal reports due on August 21, 2019. However, as All-Tag has advised

  Checkpoint numerous times, it is premature to set any schedule, because Checkpoint has not yet

  produced significant information the experts will need to develop opinions. See, e.g. Exhibits A,

  B, and C, Discovery Letters to Checkpoint’s Counsel.

         It took an order of this Court [D.E. 75] for Checkpoint to produce documents that All-

  Tag had been seeking for over six months. The bulk of that information arrived on December

  27, 2018. That production contained numerous gaps, revealed critical custodians who had not

  been disclosed, and indicated that the cutoff date was too early. After weeks of resisting the

  additional discovery, Checkpoint, yesterday afternoon, agreed to produce the additional

  information, but All-Tag does not know when it is forthcoming. In any event, it will be weeks
Case 9:17-cv-81261-WPD Document 91 Entered on FLSD Docket 03/20/2019 Page 3 of 5



  before All-Tag can evaluate the information, confer with its experts, and negotiate an expert

  discovery schedule that makes sense.


    IV. CONCLUSION
    Checkpoint’s effort to resurrect rejected expert-discovery deadlines, while it has resisted

  producing the very information the experts need, is premature and inefficient. Any ad hoc

  schedule imposed now would inevitably need to be changed based on the additional evidence

  produced by Checkpoint, the responses of third parties, and the subsequent testimony of

  witnesses. It is more prudent to observe the progress of fact discovery – especially Checkpoint’s

  production of information that is hopefully forthcoming – before setting the expert discovery

  schedule.

   Dated: March 20, 2018                       Respectfully submitted,
                                               By: /s/ Christopher Kammerer
                                                      Christopher Kammerer

                                               Christopher William Kammerer
                                               John F. Mariani
                                               KAMMERER MARIANI PLLC
                                               1601 Forum Place, Suite 500
                                               West Palm Beach, FL 33401
                                               (561)-990-1592
                                               ckammerer@kammerermariani.com
                                               jmariani@kammerermariani.com

                                               William MacLeod (pro hac vice)
                                               Julian Solotorovsky (pro hac vice)
                                               KELLEY DRYE & WARREN LLP
                                               333 West Wacker Drive
                                               Chicago, IL 60606
                                               (312)-857-7070
                                               jsolotorovsky@kelleydrye.com
                                               wmacleod@kelleydrye.com

                                               Damon Suden (pro hac vice)
                                               KELLEY DRYE & WARREN LLP
                                               101 Park Avenue
                                               New York, NY 10178
Case 9:17-cv-81261-WPD Document 91 Entered on FLSD Docket 03/20/2019 Page 4 of 5



                                     (212)-808-7800
                                     dsuden@KelleyDrye.com

                                     John B. Williams (pro hac vice)
                                     WILLIAMS LOPATTO PLLC
                                     1707 L Street, NW Suite 550
                                     Washington, DC 20036
                                     (202) 296-1611
                                     jbwilliams@williamslopatto.com
                                     Attorneys for Plaintiff All-Tag Corporation
  	                      	
Case 9:17-cv-81261-WPD Document 91 Entered on FLSD Docket 03/20/2019 Page 5 of 5



                                 CERTIFICATE OF SERVICE

  I HEREBY CERTIFY that on this 20th day of March 2019, a true and correct copy of the

  foregoing was served upon the following counsel of record for Defendant via PACER:

                                                Charles Howard Lichtman
                                                Gavin Gaukroger
                                                BERGER SINGERMAN
                                                Las Olas Centre II
                                                350 E Las Olas Boulevard
                                                Suite 1000
                                                Fort Lauderdale, FL 33301
                                                954-525-9900
                                                Fax: 523-2872
                                                clichtman@bergersingerman.com
                                                ggaukroger@bergersingerman.com


                                                Robert J. Palmersheim
                                                Anand C. Mathew
                                                Julie M. Mallen
                                                PALMERSHEIM & MATHEW
                                                401 N. FRANKLIN STREET, SUITE 4S
                                                CHICAGO, IL 60654
                                                312-319-1791
                                                acm@thepmlawfirm.com
                                                rjp@thepmlawfirm.com
                                                jmm@thepmlawfirm.com

                                                By: /s/ Christopher Kammerer
                                                   Christopher Kammerer
